Plaintiff sues to recover damages for personal injuries sustained when he fell at the.second step from the bottom of a flight of stairs leading to the train level at defendant’s subway station.— Judgment for plaintiff reversed on the law, with costs, and complaint dismissed, with costs. All the photographs, including plaintiff’s Exhibit 1, show, without doubt, that the testimony adduced on the part of the plaintiff as to the condition of the stairway is incredible as matter of law. Hagarty, Davis, Johnston and Close, JJ., concur; Taylor, J., concurs for reversal on the law, but votes for a new trial.